PER CURIAM.
This is an appeal from that portion of a judgment entered in the Law Division on April 20, 1983, which declared that:
... Article IV, Section VII, Paragraph 2 of the New Jersey Constitution does not prohibit the enactment of legislation which would authorize a duly licensed racetrack in New Jersey (sending track) to simulcast horse races live by television to another New Jersey licensed racetrack enclosure (receiving track) for the purpose of allowing patrons at the receiving track to place pari-mutuel *248system wagers upon those races, and to incorporate those wagers into central pari-mutuel pools generated at the sending track.
The judgment is affirmed essentially for the reasons expressed by Judge Gruccio in his opinion reported at 189 N.J.Super. 549 (Law Div.1983).
We add the following facts. The Legislature passed and the governor approved on Sept. 7, 1983 the Intertrack Wagering Act, P.L. 1983, c. 340 [N.J.S.A. 5:5-100 et seq.~\. The Introductory Statement accompanying the Bill reads:
This bill, to be known as the “Intertrack Wagering Act,” provides for the simulcasting of an intertrack wagering on horse races conducted within the State.
The bill provides that intertrack wagering and simulcasting may be conducted until January 1, 1985, but will be extended only if the voters of the State approve the extension at the general election to be in November, 1984.
Section 15 of the Act provides:
This act shall take effect immediately, but shall expire on January 1, 1985 unless approved by the voters at the general election held in November, 1984 as provided in section 14 of this act.
Affirmed.
Judgment reversed, 98 N.J. 535.